DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (US 20170270674, hereinafter “Shrivas”), in view of Zhang (US 20180060653, hereinafter “Zhang”), and further in view of Chen (US 20190377949, hereinafter “Chen”).
	Regarding claim 1, Shrivas discloses,
 	A living body detection method, comprising: 
“acquiring a video including an object to be detected (see, video capture device 108)”; 
“extracting at least two images to be detected from the video, and determining optical flow information according to the at least two images to be detected (the foreground visual object being in a scene may represent an event, such a human or vehicle being present. A foreground visual object may be a moving object or a previously moving object. The foreground visual object is distinguished from a background object, which is an object found in the background of a scene and which is not of interest, Paras. [0042]-[0044])”; 
“dividing each image to be detected into a foreground image and a background image according to the optical flow information (at least one image frame of the video is segmented into foreground areas and background areas. The segmenting separates areas of the image frame corresponding to moving objects (or previously moving objects) in the captured scene from stationary areas of the scene, Fig. 2 and Para. [0090])”; 
“using a classifier to perform category judgment on the foreground image and the background image to obtain a category distribution of the foreground image and a category distribution of the background image (the video analytics may further include, at 304, classifying the foreground visual objects detected at 302. For example, pattern recognition may be carried out to classify the foreground visual objects. A foreground visual object may be classified by class, such as a person, a car or an animal. Additionally or alternatively, a visual object may be classified by action, such as movement and direction of movement of the visual object, Para. [0095], also refer to Fig. 5 and Para. [0124]]-[0130] for more clarification)”.
However, Shrivas does not explicitly disclose, “obtaining a probability that the object to be detected is a living body according to the category distribution of the foreground image and the category distribution of the background image.”
In a similar field of endeavor, Zhang discloses, “obtaining a probability that the object to be detected is a living body according to the category distribution of the foreground image and the category distribution of the background image (The pixels of the frame are classified as either foreground or background based on the background model and can be subtracted to isolate foreground objects. Background subtraction facilitates computer vision and detection of moving objects in video frames, [0074], and A positive result can be returned, for example when the probability that the sliding window 802 contains a human body exceeds a threshold value (e.g. a confidence score), or when the ratio of the probability that sliding window 802 contains a human body to the probability that sliding window 802 does not contain a human body exceeds a threshold value, [0084-0085]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Shrivas by specifically providing obtaining a probability that the object to be detected is a living body according to the category distribution of the foreground image and the category distribution of the background image, as taught by Zhang for the purpose of effectively annotating video tracks obtained from video data streams.
Further, the combination of Shrivas and Zhang does not explicitly disclose, “wherein the category distribution of the foreground image indicates a probability that the foreground image belongs to an attack category and a probability that the foreground image belongs to a living-body category, and the category distribution of the background image indicates a probability that the background image belongs to the attack category and a probability that the background image belongs to the living-body category ”.
In a similar field of endeavor, Chen discloses, “wherein the category distribution of the foreground image indicates a probability (a confidence interval of a probability sample is interval estimate of a population parameter of the probability sample. And the confidence interval represents the degree to which the probability of the true value of the population parameter falls around the measurement result, Para. [0034]) that the foreground image belongs to an attack category and a probability that  (In action 103, the image to be detected is detected via the neural network to obtain confidence levels of object categories for a foreground target in the image to be detected and an object category of the foreground target is determined according to the confidence levels of the object categories for the foreground target and the confidence level threshold, Paras. 0029]-[0038] and Fig. 1), and the category distribution of the background image indicates a probability that the background image belongs to the attack category and a probability that the background image belongs to the living-body category (In action 103, the image to be detected is detected via the neural network to obtain confidence levels of image categories for a background image in the image to be detected and In action 104, an image category of the background image is determined according to the confidence levels of the image categories for the background image and a confidence level threshold, Paras. 0029]-[0038] and Fig. 1)”.
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Shrivas and Zhang by specifically providing wherein the classifier comprises a neural network model and using the classifier to perform category judgment on the foreground image and the background image to obtain the category distribution of the foreground image and the category distribution of the background image comprises inputting the foreground image and the background image into the neural network model; and using the neural network model to perform the category judgment on the foreground image and the background image to obtain the category distribution of the foreground image and the category 
Regarding claim 2, the combination of Shrivas, Zhang and Cheng discloses everything claimed as applied above (see claim 1), however the combination of Shrivas and Zhang does not explicitly disclose, “wherein the classifier comprises a neural network model; and using the classifier to perform category judgment on the foreground image and the background image to obtain the category distribution of the foreground image and the category distribution of the background image comprises: inputting the foreground image and the background image into the neural network model; and using the neural network model to perform the category judgment on the foreground image and the background image to obtain the category distribution of the foreground image and the category distribution of the background image.”
In a similar field of endeavor, Chen discloses, “wherein the classifier comprises a neural network model; and using the classifier to perform category judgment on the foreground image and the background image to obtain the category distribution of the foreground image and the category distribution of the background image comprises: inputting the foreground image and the background image into the neural network model; and using the neural network model to perform the category judgment on the foreground image and the background image to obtain the category distribution of the foreground image and the category distribution of the background image (when the trained neural network is used to recognize an image to be detected, the input image to be detected is received at the input layer of the neural network, one or more features of the image to be detected are extracted, and the one or more extracted image features of the image to be detected are input to the classification layer for image classification and recognition, the confidence level of each image category for the background image of the image is output via the softmax classifier at the first output layer, and an image category of which the confidence level is highest and greater than the confidence level threshold is selected as an image category of the background image, Para. [0086]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Shrivas and Zhang by specifically providing wherein the classifier comprises a neural network model and using the classifier to perform category judgment on the foreground image and the background image to obtain the category distribution of the foreground image and the category distribution of the background image comprises inputting the foreground image and the background image into the neural network model; and using the neural network model to perform the category judgment on the foreground image and the background image to obtain the category distribution of the foreground image and the category distribution of the background image, as taught by Chen for the purpose of efficiently obtaining more information while recognizing a category of the entire image using image processing technique.
Regarding claim 7, the combination of Shrivas, Zhang and Chen discloses everything claimed as applied above (see claim 1), further Zhang discloses, “judging whether the probability that the object to be detected is the living body is greater than a preset living-body probability threshold; and determining that the object to be detected is (A positive result can be returned, for example when the probability that the sliding window 802 contains a human body exceeds a threshold value (e.g. a confidence score), or when the ratio of the probability that sliding window 802 contains a human body to the probability that sliding window 802 does not contain a human body exceeds a threshold value. In the example shown in FIG. 8A, the sliding window 802 does not contain a person, Paras. [0084]-[0086]).”
Regarding claim 10, Shrivas discloses,
A living body detection system, comprising: 
“a video capture device (video capturing device 108)”; 
“a processor (CPU 124)”; and 
“a storage device (memory 132)”, 
“wherein the video capture device is configured to capture a video including an object to be detected (The video capture and playback system 100 includes at least one video capture device 108 being operable to capture a plurality of images and produce image data representing the plurality of captured images, Para. [0057])”; 
“wherein computer programs are stored in the storage device, and when the computer programs are executed by the processor, steps of the method according to claim 1 are performed (see, the rejection above in claim 1).”
Regarding claim 11, claim 11 recites “A non-transitory computer-readable storage medium, wherein computer programs are stored on the non-transitory computer-readable storage medium; and when the computer programs are executed by . 


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivas, in view of Zhang, in view of Cheng and further in view of Bulan et al. (US 20150310624, hereinafter “Bulan”).
Regarding claim 3, the combination of Shrivas, Zhang and Chen discloses everything claimed as applied above (see claim 1), however the combination of Shrivas, Zhang and Chen does not explicitly disclose, “wherein dividing each image to be detected into the foreground image and the background image according to the optical flow information comprises: determining that each pixel belongs to foreground or background according to a motion rate of each pixel in the optical flow information; and combining pixels belonging to the foreground in each image to be detected into the foreground image, and combining pixels belonging to the background in each image to be detected into the background image.”
In a similar field of endeavor, Bulan discloses, “wherein dividing each image to be detected into the foreground image and the background image according to the optical flow information comprises: determining that each pixel belongs to foreground or background according to a motion rate of each pixel in the optical flow information; and combining pixels belonging to the foreground in each image to be detected into the foreground image, and combining pixels belonging to the background in each image to be detected into the background image (background subtraction computes the absolute intensity/color difference between the known or estimated background model and each current frame in the video sequence. By comparing each current frame to the background model, the pixels of which the computed distance in the intensity/color space does not meet a predetermined threshold value are classified as background pixels and the pixels of which the computed distance in the intensity/color space meets and exceeds the threshold (i.e., do not fit the existing background model) are classified as foreground pixels. The detected foreground pixels indicate a foreground object /motion detected region, Para. [0132]-[0134]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Shrivas, Zhang and Chen by specifically providing wherein dividing each image to be detected into the foreground image and the background image according to the optical flow information comprises: determining that each pixel belongs to foreground or background according to a motion rate of each pixel in the optical flow information; and combining pixels belonging to the foreground in each image to be detected into the foreground image, and combining pixels belonging to the background in each image to be detected into the background image, as taught by Bulan for the purpose of efficiently and effectively dividing the foreground image and background image using motion rate of pixels.
Regarding claim 4, the combination of Shrivas, Zhang, Chen and Bulan discloses everything claimed as applied above (see claim 3), in addition Bulan discloses, “wherein determining that each pixel belongs to the foreground or the background according to the motion rate of each pixel in the optical flow information (background subtraction computes the absolute intensity/color difference between the known or estimated background model and each current frame in the video sequence. By comparing each current frame to the background model, the pixels of which the computed distance in the intensity/color space does not meet a predetermined threshold value are classified as background pixels and the pixels of which the computed distance in the intensity/color space meets and exceeds the threshold (i.e., do not fit the existing background model) are classified as foreground pixels. The detected foreground pixels indicate a foreground object /motion detected region, Para. [0132]-[0134]).”

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Shrivas, in view of Zhang, in view of Chen and further in view of Tate et al. (US 20160012277, hereinafter “Tate”).
Regarding claim 6, the combination of Shrivas, Zhang and Chen discloses everything claimed as applied above (see claim 1), however the combination of Shrivas, Zhang and Chen does not explicitly disclose, “wherein obtaining the probability that the object to be detected is a living body according to the category distribution of the 
In a similar field of endeavor, Tate discloses, “wherein obtaining the probability that the object to be detected is a living body according to the category distribution of the foreground image and the category distribution of the background image comprises: respectively acquiring a first probability that the foreground image belongs to a living-body category and a second probability that the background image belongs to the living-body category according to the category distribution of the foreground image and the category distribution of the background image (where the scores of the discrimination result obtained in the local region x in the object range are arranged. FIG. 4E illustrates the category with the maximum score among the discrimination scores obtained in each local region in a visualized manner. An alphabetical letter in the diagram indicates the name of the category with the maximum discrimination score in each region. The letters correspond to b: human body, g: grass, m: mountain, and s: sky, which are often used in the semantic region division field, Paras. [0067]-[0074]); and fusing the first probability and the second probability through a preset fusion algorithm to obtain the probability (FIGS. 5A and 5B are diagrams illustrating a method, and its results, of integrating discrimination results).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Shrivas, Zhang and Chen by specifically providing wherein obtaining the probability that the object to be detected is a living body according to the category distribution of the foreground image and the category distribution of the background image comprises: respectively acquiring a first probability that the foreground image belongs to a living-body category and a second probability that the background image belongs to the living-body category according to the category distribution of the foreground image and the category distribution of the background image; and fusing the first probability and the second probability through a preset fusion algorithm to obtain the probability that the object to be detected is the living body, as taught by Tate for the purpose of providing an improved technique of recognizing the category of an object in an image and its region.

Allowable Subject Matter
Claim(s) 5, 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Shrivas, Zhang, and Chen, whether taken alone or combination, do not teach or suggest the following novel features:
A living body detection method comprising the method according to claim 4, wherein determining the motion rate of each pixel in each image to be detected according to the optical flow information comprises: acquiring X-channel information and Y-channel information of each pixel in each image to be detected, wherein the X-channel information and the Y-channel information respectively represent a motion rate in an X direction and a motion rate in a Y direction; and determining a larger value between the motion rate of the X direction and the motion rate of the Y direction as the motion rate of each pixel” in combination with all the recited limitations in claims 1, 3 and 4. 
Regarding claim 8, Shrivas, Zhang, and Chen, whether taken alone or combination, do not teach or suggest the following novel features:
 “A living body detection method comprising acquiring sample video data, wherein the sample video data comprises foreground sets and background sets corresponding to sample videos, and the sample videos comprise a living-body video and an attack video; dividing the sample video data into a training set, a validation set and a test set; training a 3D neural network model by using the training set; stopping training when the 3D neural network model is adopted to classify the validation set to obtain a classification accuracy and the classification accuracy is greater than a preset accuracy threshold; and testing the 3D neural network model by using the test set, and determining the 3D neural network model obtained after the testing as the neural network model used for living body detection” in combination with all the recited limitations in claims 1 and 2. 


Response to Arguments
Applicant's arguments filed 08/17/2020 have been fully considered but they are not persuasive because of the following reason:
Applicant’s arguments with respect to the feature “wherein the category distribution of the foreground image indicates a probability that the foreground image belongs to an attack category and a probability that the foreground image belongs to a living-body category, and the category distribution of the background image indicates a probability that the background image belongs to the attack category and a probability that the background image belongs to the living-body category” in the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to Applicant’s arguments that cited references do not teach “extracting at least two images to be detected from the video, and determining optical flow information according to the at least two images to be detected”, Examiner respectfully disagrees because in Para. [0042], Shrisvastava discloses, “A "foreground visual object" refers to a visual representation of a real-life object (e.g. person, animal, vehicle) found in the image frames captured by the video capture device……The foreground visual object is distinguished from a background object, which is an object found in the background of a scene and which is not of interest” (emphasis added). The pixel motion of a spatial moving object on an observation imaging plane”. In other word, the term “optical flow information” can be interpreted as whether the detected object in the video is moving or not. Therefore, “the foreground visual object being in a scene may represent an event, such a human or vehicle being present. A foreground visual object may be a moving object or a previously moving object” [0042], is equated as “determining optical flow information according to the at least two images to be detected”, as recited in claim 1. 
With regards to Applicant’s arguments that cited references do not teach, “dividing each image to be detected into a foreground image and a background image according to the optical flow information”, Examiner respectfully disagrees because in Para. [0090], Shrisvastava clearly discloses, “at least one image frame of the video is segmented into foreground areas and background areas. The segmenting separates areas of the image frame corresponding to moving objects (or previously moving objects) in the captured scene from stationary areas of the scene” (emphasis added). As explained above, image frame correspond to moving objection is equated as “optical flow information”, therefore “segmenting video into foreground areas and background areas and the segmenting separates areas of the image frame corresponding to moving objects (or previously moving objects) in the captured scene from stationary areas of the scene” is equated as “dividing each image to be detected into a foreground image 
With regards to Applicant’s arguments that cited references do not teach, “using a classifier to perform category judgment on the foreground image and the background image to obtain a category distribution of the foreground image and a category distribution of the background image”, Examiner respectfully disagrees because claim merely recites “a category distribution” of the foreground and background image. Applicant did not further define within the claim limitation what is meant by this term “a category distribution”. Therefore, Examiner has given the broadest reasonable interpretation for this term. In Para. [0095], Shrisvastava discloses “A foreground visual object may be classified by class, such as a person, a car or an animal. Additionally or alternatively, a visual object may be classified by action, such as movement and direction of movement of the visual object. Other classifiers may also be determined, such as color, size, orientation, etc” (emphasis added). The underlined feature of the above citation is equated as “a category distribution” (under broadest reasonable interpretation). 
With regards to Applicant’s arguments that cited references do not teach, “obtaining a probability that the object to be detected is a living body according to the category distribution of the foreground image and the category distribution of the background image”, Examiner respectfully disagrees because in Para. [0084]-[0085], Zhang clearly discloses, “The sliding windows 802 containing human bodies can be identified by a representation. For example, the representation can include the coordinates of the top left corner of the sliding window, and the height and width of the The sliding windows 802' with the highest probability scores are ROIs. The human body detection module 134 then returns the location and dimensions of the ROIs in the video frame, together with an index identifying the frame from which the ROIs were obtained”. Thus, it is clear from this citation, probability scores indicates the detected object is a living body object. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641